Name: 2008/583/EC: Council Decision of 15Ã July 2008 implementing Article 2(3) of Regulation (EC) NoÃ 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2007/868/EC
 Type: Decision
 Subject Matter: international affairs;  politics and public safety;  civil law;  criminal law
 Date Published: 2008-07-16

 16.7.2008 EN Official Journal of the European Union L 188/21 COUNCIL DECISION of 15 July 2008 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2007/868/EC (2008/583/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Whereas: (1) On 20 December 2007 the Council adopted Decision 2007/868/EC implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (2), and establishing an updated list of persons and entities to which that Regulation applies. (2) The Council has provided all the persons, groups and entities for which it was practically possible with statements of reasons explaining why they were listed in Decision 2007/868/EC. Concerning one group and three persons the amended statements of reasons has been provided to them, if possible, in April 2008. (3) By way of a notice published in the Official Journal of the European Union on 22 December 2007 (3) the Council informed the persons, groups and entities listed in Decision 2007/868/EC that it had decided to keep them on the list. The Council also informed the persons, groups and entities concerned that it was possible to request a statement of the Councils reasons for putting them on the list (where one had not already been communicated to them). (4) The Council has carried out a complete review of the list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies, as required by Article 2(3) of that Regulation. When doing so it took account of observations submitted to the Council by those concerned. (5) In the case of one group, the Council has taken account of the fact that the decision by a competent authority on the basis of which the group was included on the list has not been in force since 24 June 2008. However, new information concerning the group has been brought to the Councils attention. The Council considers that this new information warrants the groups inclusion on the list. (6) The Council has determined that one person should be removed from the list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies. (7) The Council has concluded that with the exception of the person mentioned in recital (6), the persons, groups and entities listed in the Annex to Common Position 2007/871/CFSP (4) have been involved in terrorist acts within the meaning of Article 1(2) and (3) of Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (5), that a decision has been taken with respect to them by a competent authority within the meaning of Article 1(4) of that Common Position, and that they should continue to be subject to the specific restrictive measures provided for in Regulation (EC) No 2580/2001. (8) The list of the persons, groups and entities to which Regulation (EC) No 2580/2001 applies should be updated accordingly, HAS DECIDED AS FOLLOWS: Article 1 The list provided for in Article 2(3) of Regulation (EC) No 2580/2001 shall be replaced by the list set out in the Annex to this Decision. Article 2 Decision 2007/868/EC is hereby repealed. Article 3 This Decision shall take effect on the day of its publication in the Official Journal of the European Union. Done at Brussels, 15 July 2008. For the Council The President M. BARNIER (1) OJ L 344, 28.12.2001, p. 70. Regulation as last amended by Decision 2007/868/EC (OJ L 340, 22.12.2007, p. 100). (2) OJ L 340, 22.12.2007, p. 100. Decision as last amended by Decision 2008/343/EC (OJ L 116, 30.4.2008, p. 25). (3) OJ C 314, 22.12.2007, p. 42. (4) As amended by Council Common Position 2008/346/CFSP of 29 April 2008 (OJ L 116, 30.4.2008, p. 53). (5) OJ L 344, 28.12.2001, p. 93. ANNEX List of persons, groups and entities referred to in Article 1 1. PERSONS 1. ABOU, Rabah Naami (a.k.a. Naami Hamza, a.k.a. Mihoubi Faycal, a.k.a. Fellah Ahmed, a.k.a. Dafri RÃ ¨mi Lahdi), born 1.2.1966 in Algiers (Algeria)  member of al-Takfir and al-Hijra 2. ABOUD, Maisi (a.k.a. The Swiss Abderrahmane), born 17.10.1964 in Algiers (Algeria),  member of al-Takfir and al-Hijra 3. AL-MUGHASSIL, Ahmad Ibrahim (a.k.a. ABU OMRAN, a.k.a. AL-MUGHASSIL, Ahmed Ibrahim), born 26.6.1967 in Qatif-Bab al Shamal (Saudi Arabia), citizen of Saudi Arabia 4. AL-NASSER, Abdelkarim Hussein Mohamed, born in Al Ihsa (Saudi Arabia), citizen of Saudi Arabia 5. AL YACOUB, Ibrahim Salih Mohammed, born 16.10.1966 in Tarut (Saudi Arabia), citizen of Saudi Arabia 6. ARIOUA, Azzedine, born 20.11.1960 in Constantine (Algeria)  member of al-Takfir and al-Hijra 7. ARIOUA, Kamel (a.k.a. Lamine Kamel), born 18.8.1969 in Constantine (Algeria)  member of al-Takfir and al-Hijra 8. ASLI, Mohamed (a.k.a. Dahmane Mohamed), born 13.5.1975 in Ain Taya (Algeria)  member of al-Takfir and al-Hijra 9. ASLI, Rabah, born 13.5.1975 in Ain Taya (Algeria)  member of al-Takfir and al-Hijra 10. ATWA, Ali (a.k.a. BOUSLIM, Ammar Mansour, a.k.a. SALIM, Hassan Rostom), Lebanon, born 1960 in Lebanon, citizen of Lebanon 11. BOUYERI, Mohammed (a.k.a. Abu ZUBAIR, a.k.a. SOBIAR, a.k.a. Abu ZOUBAIR), born 8.3.1978 in Amsterdam (The Netherlands)  member of the Hofstadgroep 12. DARIB, Noureddine (a.k.a. Carreto, a.k.a. Zitoun Mourad) born 1.2.1972 in Algeria  member of al-Takfir and al-Hijra 13. DJABALI, Abderrahmane (a.k.a. Touil), born 1.6.1970 in Algeria  member of al-Takfir and al-Hijra 14. EL FATMI, Nouredine (a.k.a. Nouriddin EL FATMI, a.k.a. Nouriddine EL FATMI, a.k.a. Noureddine EL FATMI, a.k.a. Abu AL KA'E KA'E, a.k.a. Abu QAE QAE, a.k.a. FOUAD, a.k.a. FZAD, a.k.a. Nabil EL FATMI, a.k.a. Ben MOHAMMED, a.k.a. Ben Mohand BEN LARBI, a.k.a. Ben Driss Muhand IBN LARBI, a.k.a. Abu TAHAR, a.k.a. EGGIE), born 15.8.1982 in Midar (Morocco), passport (Morocco) No. N829139  member of the Hofstadgroep 15. EL-HOORIE, Ali Saed Bin Ali (a.k.a. AL-HOURI, Ali Saed Bin Ali, a.k.a. EL-HOURI, Ali Saed Bin Ali), born 10.7.1965 or 11.7.1965 in El Dibabiya (Saudi Arabia), citizen of Saudi Arabia 16. FAHAS, Sofiane Yacine, born 10.9.1971 in Algiers (Algeria)  member of al-Takfir and al-Hijra 17. IZZ-AL-DIN, Hasan (a.k.a. GARBAYA, Ahmed, a.k.a. SA-ID, a.k.a. SALWWAN, Samir), Lebanon, born 1963 in Lebanon, citizen of Lebanon 18. LASSASSI, Saber (a.k.a. Mimiche), born 30.11.1970 in Constantine (Algeria)  member of al-Takfir and al-Hijra 19. MOHAMMED, Khalid Shaikh (a.k.a. ALI, Salem, a.k.a. BIN KHALID, Fahd Bin Adballah, a.k.a. HENIN, Ashraf Refaat Nabith, a.k.a. WADOOD, Khalid Adbul), born 14.4.1965 or 1.3.1964 in Pakistan, passport No 488555 20. MOKTARI, Fateh (a.k.a. Ferdi Omar), born 26.12.1974 in Hussein Dey (Algeria)  member of al-Takfir and al-Hijra 21. NOUARA, Farid, born 25.11.1973 in Algiers (Algeria),  member of al-Takfir and al-Hijra 22. RESSOUS, Hoari (a.k.a. Hallasa Farid), born 11.9.1968 in Algiers (Algeria)  member of al-Takfir and al-Hijra 23. SEDKAOUI, Noureddine (a.k.a. Nounou), born 23.6.1963 in Algiers (Algeria)  member of al-Takfir and al-Hijra 24. SELMANI, Abdelghani (a.k.a. Gano), born 14.6.1974 in Algiers (Algeria)  member of al-Takfir and al-Hijra 25. SENOUCI, Sofiane, born 15.4.1971 in Hussein Dey (Algeria)  member of al-Takfir and al-Hijra 26. SISON, Jose Maria (a.k.a Armando Liwanag, a.k.a Joma), born 8.2.1939 in Cabugao (Philippines)  person playing a leading role in the Communist Party of the Philippines, including NPA 27. TINGUALI, Mohammed (a.k.a. Mouh di Kouba), born 21.4.1964 in Blida (Algeria)  member of al-Takfir and al-Hijra 28. WALTERS, Jason Theodore James (a.k.a. Abdullah, a.k.a. David), born 6.3.1985 in Amersfoort (The Netherlands), passport (The Netherlands) No. NE8146378  member of the Hofstadgroep 2. GROUPS AND ENTITIES 1. Abu Nidal Organisation  ANO (a.k.a. Fatah Revolutionary Council, a.k.a. Arab Revolutionary Brigades, a.k.a. Black September, a.k.a. Revolutionary Organisation of Socialist Muslims) 2. Al-Aqsa Martyr's Brigade 3. Al-Aqsa e.V. 4. Al-Takfir and Al-Hijra 5. Aum Shinrikyo (a.k.a. AUM, a.k.a. Aum Supreme Truth, a.k.a. Aleph) 6. Babbar Khalsa 7. Communist Party of the Philippines, including New People's Army  NPA, Philippines, linked to SISON, Jose Maria (a.k.a Armando Liwanag, a.k.a Joma, who plays a leading role in the Communist Party of the Philippines, including NPA) 8. Gama'a al-Islamiyya (a.k.a. Al-Gama'a al-Islamiyya) (Islamic Group  IG) 9. Ã °slami BÃ ¼yÃ ¼k DoÃ u AkÃ ±ncÃ ±lar Cephesi  IBDA-C (Great Islamic Eastern Warriors Front) 10. Hamas, including Hamas-Izz al-Din al-Qassem 11. Hizbul Mujahideen  HM 12. Hofstadgroep 13. Holy Land Foundation for Relief and Development 14. International Sikh Youth Federation  ISYF 15. Kahane Chai (a.k.a. Kach) 16. Khalistan Zindabad Force  KZF 17. Kurdistan Workers' Party  PKK, (a.k.a. KADEK, a.k.a. KONGRA-GEL) 18. Liberation Tigers of Tamil Eelam  LTTE 19. Mujahedin-e Khalq Organisation  MEK or MKO, excluding the National Council of Resistance of Iran  NCRI (a.k.a. The National Liberation Army of Iran  NLA (the militant wing of the MEK), a.k.a. the People's Mujahidin of Iran  PMOI, a.k.a. Muslim Iranian Student's Society) 20. EjÃ ©rcito de LiberaciÃ ³n Nacional (National Liberation Army) 21. Palestine Liberation Front  PLF 22. Palestinian Islamic Jihad  PIJ 23. Popular Front for the Liberation of Palestine  PFLP 24. Popular Front for the Liberation of Palestine-General Command (a.k.a. PFLP  General Command) 25. Fuerzas armadas revolucionarias de Colombia  FARC (Revolutionary Armed Forces of Colombia) 26. Devrimci Halk KurtuluÃ Partisi-Cephesi  DHKP/C (a.k.a. Devrimci Sol (Revolutionary Left), a.k.a. Dev Sol) (Revolutionary People's Liberation Army/Front/Party) 27. Sendero Luminoso  SL (Shining Path) 28. Stichting Al Aqsa (a.k.a. Stichting Al Aqsa Nederland, a.k.a. Al Aqsa Nederland) 29. Teyrbazen Azadiya Kurdistan  TAK (a.k.a. Kurdistan Freedom Falcons, a.k.a. Kurdistan Freedom Hawks) 30. Autodefensas Unidas de Colombia  AUC (United Self-Defense Forces/Group of Colombia)